DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105790468 A, the machine translation of which has been provided) in view of Iwami et al. (US 2014/0084731 A1).
RE claim 1, Li teaches a rotor (see Fig.2 and translation’s abstract) including a plurality of main magnets 3 and a plurality of auxiliary magnets 1, wherein the auxiliary magnets 1 are fit into a plurality of respective grooves (G) (see annotated Fig.2 below as well as claim 2 for rotor shaft is equip with groove corresponding to rectangular permanent magnet) formed along a rotation shaft direction in an outer periphery of a rotation shaft 1 arranged at the center of the rotor (Fig.2), are projected from the outer periphery of the rotation shaft to an outer side of a radial direction, and have a magnetization direction along a circumferential direction of the rotor (see Fig.2 and translation page 3 last four lines for magnet 4 providing a tangential magnetic field while magnet 3 provide radial inward/outward magnetic field), the main magnets 3 are arranged in projected parts of the auxiliary magnets that are adjacent to each other and have a magnetization direction that is along the radial direction of the rotor (see Fig.2 and translation page 3 last four lines), and the plurality of main magnets 3 and the plurality of auxiliary magnets 4 are arranged in such a way that the main magnets 3 and the auxiliary magnets 4 form a Halbach array in the circumferential direction of the rotor (see translation page 3 last four lines).
[AltContent: textbox (Groove (G))][AltContent: arrow]
    PNG
    media_image1.png
    353
    283
    media_image1.png
    Greyscale

While Li teaches the magnets 3, 4 are Halbach array magnets, Li does not expressively teaches that the arrow in Fig.2 are direction of magnetization. In other words,  Li does not expressively teaches magnetic field directions of the auxiliary magnets that are adjacent to each other are opposite to each other in the circumferential direction and magnetic field directions of the main magnets that are adjacent to each other are opposite to each other in the radial direction.
Iwami shows that the arrows are well-known for showing directions of magnetization (¶ 27) wherein magnetic field directions of the auxiliary magnets 4 that are adjacent to each other are opposite to each other in the circumferential direction (Figs.1, 3) and magnetic field directions of the main magnets 3 that are adjacent to each other are opposite to each other in the radial direction (Figs.1, 3 and ¶ 27, 40). Iwami suggests that such magnetization can be utilized to use magnetic force effectively (¶ 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li by having the arrow in Li as the direction of magnetization such that magnetic field directions of the auxiliary magnets that are adjacent to each other are opposite to each other in the circumferential direction and magnetic field directions of the main magnets that are adjacent to each other are opposite to each other in the radial direction, as taught by Iwami, for the same reasons as discussed above.

RE claim 2/1, Li in view of Iwami has been discussed above. Li further teaches regarding a comparison of the shape of a cross section of the auxiliary magnets 4 that is perpendicular to the rotation shaft direction with that of the main magnets 3, a ratio of the length of a part of the former shape that is extended further outwardly to the outer side of the radial direction from the outer periphery of the rotation shaft to the length of a part of the shape that is extended along the outer periphery of the rotation shaft is made larger than that of the latter shape (in other words, radial length is greater than circumferential length. Therefore, see Li’s Fig.2 and abstract for rectangular magnet with radial length greater than circumferential length).

RE claim 3/2, Li in view of Iwami has been discussed above. Li further teaches the cross section of the auxiliary magnets 4 that is perpendicular to the rotation shaft direction has a rectangular shape (Fig.2) and the cross section of the main magnets 3 that is perpendicular to the rotation shaft direction has a sector form (Fig.2).

RE claim 4/1, Li in view of Iwami has been discussed above. Li further teaches a distance from the center of the rotation shaft to an outer peripheral surface of the main magnets 3 and a distance from the center of the rotation shaft to an end surface of the outer side of the radial direction of the auxiliary magnets 4 are made the same (see Fig.2).

RE claim 5/1, Li in view of Iwami has been discussed above. Li further teaches the area of the cross section of the auxiliary magnets 4 that is perpendicular to the rotation shaft direction is smaller than the area of the cross section of the main magnets 3 that is perpendicular to the rotation shaft direction (Fig.2).

RE claim 6/1, Li in view of Iwami has been discussed above. Li further teaches the auxiliary magnets 4 are arranged at equal angular intervals in the circumferential direction (see Fig.2 for magnets 4 are arrange at substantially equal interval in circumferential direction).

RE claim 7, Li teaches a method of manufacturing a rotor (Fig.2) including a plurality of main magnets 3 and a plurality of auxiliary magnets 4, the method comprising the steps of: attaching the auxiliary magnets 4 to a plurality of grooves (G) (see annotated Fig.2 above) formed along a rotation shaft direction in an outer periphery of a rotation shaft 1 in such a way that the auxiliary magnets 4 are projected from the outer periphery of the rotation shaft 1 to an outer side of a radial direction, a magnetization direction of the auxiliary magnets 4 is along a circumferential direction of the rotor (see Fig.2 and translation page 3 last four lines for magnet 4 providing a tangential magnetic field while magnet 3 provide radial inward/outward magnetic field); and attaching the main magnets 3 between projected parts of the auxiliary magnets 4 that are adjacent to each other in such a way that a magnetization direction of the main magnets 3 is along a radial direction of the rotor (see Fig.2 and translation page 3 last four lines for magnet 4 providing a tangential magnetic field while magnet 3 provide radial inward/outward magnetic field), and the main magnets 3 and the auxiliary magnets 4 form a Halbach array in the circumferential direction of the rotor (see translation page 3 last four lines).
While Li teaches the magnets 3, 4 are Halbach array magnets, Li does not expressively teaches that the arrow in Fig.2 are direction of magnetization. In other words,  Li does not expressively teaches magnetic field directions of the auxiliary magnets that are adjacent to each other are opposite to each other in the circumferential direction and magnetic field directions of the main magnets that are adjacent to each other are opposite to each other in the radial direction.
Iwami shows that the arrows are well-known for showing directions of magnetization (¶ 27) wherein magnetic field directions of the auxiliary magnets 4 that are adjacent to each other are opposite to each other in the circumferential direction (Figs.1, 3) and magnetic field directions of the main magnets 3 that are adjacent to each other are opposite to each other in the radial direction (Figs.1, 3 and ¶ 27, 40). Iwami suggests that such magnetization can be utilized to use magnetic force effectively (¶ 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li by having the arrow in Li as the direction of magnetization such that magnetic field directions of the auxiliary magnets that are adjacent to each other are opposite to each other in the circumferential direction and magnetic field directions of the main magnets that are adjacent to each other are opposite to each other in the radial direction, as taught by Iwami, for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834